Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 20170303754 A1), henceforth referred as Conrad.
Regarding claim 1, Conrad discloses a surface cleaning apparatus comprising: 
(a) an air flow path (Conrad Fig. 5 #148) extending from a dirty air inlet (Conrad; Fig.  #114) to a clean air outlet (Conrad; Fig #116) 
(b) a cyclone (Conrad; See annotated Fig. 5; cyclone) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Conrad; Fig. #128), the cyclone comprising a cyclone chamber air inlet (Conrad; Fig. #178), a cyclone chamber air outlet at a cyclone chamber outlet end (Conrad; See annotated Fig. 5; cyclone chamber outlet end), a centrally positioned cyclone axis of rotation (Conrad; Fig. #132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end (Conrad; sidewall defined by the outermost surface area orthogonal to the square labeled cyclone  –) and the cyclone chamber second end (Conrad; see annotated Fig. 4) and, 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Conrad; Fig. #124) wherein, the cyclone chamber air outlet comprises a vortex finder (Conrad; Fig. 6 #192) that is comprising a metal screen (Conrad; Fig. 6 #194) that is circular in a direction transverse to the cyclone axis of rotation, the metal screen has an outlet end (Conrad; see annotated Fig. 5; #180 positioned at the cyclone chamber outlet end) provided at the cyclone chamber outlet end and an axially spaced apart distal end (Conrad; see annotated Fig. 5; distal end), and the metal screen is mounted in position in the cyclone by the outlet end of the metal screen (Conrad; Fig. 5), but is silent on the metal screen having openings .0005-.06 inches in length. 
 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As mentioned, Conrad is silent as to the dimensions of the screen openings. However, the dimensions of screen openings within a cyclonic separator are a known result-effective variable to the performance of cyclonic separators, as reflected in WO 02/28260 (page 12, lines 19-20. Accordingly, the screen opening dimensions claimed are considered to be an obvious optimization of the screen in Conrad.
Conrad is also silent as to the thickness of the screen. The applicant has not disclosed that having the metal screen having a radial thickness of 0.001 to 0.06 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known result-effective variables, the variables in this case being the radial thickness of the metal screen, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.

    PNG
    media_image1.png
    869
    1017
    media_image1.png
    Greyscale




Regarding claim 2, Conrad, discloses the limitations of claim 1, but is silent on the vortex finder having a radial thickness of 0.005 to 0.04 inches. The applicant has not disclosed that having the metal screen having a radial thickness of 0.003 to 0.015 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known result-effective variables, the variables in this case being the radial thickness of the metal screen, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
The rejection detailed on page 3 of this action regarding the claimed screen opening length would apply to the length defined in claim 2.
Regarding claim 3, Conrad, discloses the limitations of claim 1, but is silent on the vortex finder having a radial thickness of 0.003 to 0.015 inches. The applicant has not disclosed that having the metal screen having a radial thickness of 0.003 to 0.015 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known result-effective variables, the variables in this case being the radial thickness of the metal screen, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
The rejection detailed on page 3 of this action regarding the claimed screen opening length would apply to the length defined in claim 3.
 
Regarding claim 4, Conrad, discloses the limitations of claim 2, but is silent on the cyclone having a cyclone diameter of 0.5 inches to 4 inches. The applicant has not disclosed that having the cyclone having a radial thickness of 0.05 to 4 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, which is known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making the diameter too small will affect negatively the cyclone’s ability to separate dust from the airflow. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 5, Conrad, discloses the limitations of claim 3, but is silent on the cyclone having a cyclone diameter of 0.5 inches to 2.5 inches. The applicant has not disclosed that having the cyclone having a radial thickness of 0.05 to 2.5 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, which is known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making the small will affect negatively the cyclone’s ability to separate dust from the airflow. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 6, Conrad discloses the limitations in claim 1, and further discloses wherein the cyclone has a plurality of cyclone air inlets. ( Fig. 5 #178 and Fig. 6 openings of #194, Fig. 6 #254 and Fig. 5 #264 upstream header connected downstream to the first stage cyclone outlet, pre-motor filter #136). The cyclone of Conrad has a plurality of air inlets in the cyclone in the first cyclone stage (Fig. 5 #178 and Fig. 6 - openings of #194) and in the second cyclone stage (Fig. 6 #254 housing inlet and Fig. 5 #264 upstream header connected downstream to the first stage cyclone outlet, pre-motor filter #136). Regarding the pre-motor filter, Conrad discloses that the filter can be any suitable physical porous filter media, thus a person of ordinary skill in the art would recognize that the filter acts as an air inlet in the cyclone and the individual pores act as individual air inlets. The examiner is interpreting the “air inlets” consistent to the specification where the inlets allow air to pass through one stage or component to another, not necessarily at the start of a cyclone stage, for example the second stage cyclone air inlets are spaced apart from the outlet from the first stage, thus the second stage of the cyclone begins at a position just after exit of the first stage of the cyclone not at the inlet of the second stage of the cyclone. 
Regarding claim 7, Conrad discloses the limitations of claim 6, and further discloses wherein the plurality of cyclone air inlets are provided at the cyclone chamber outlet end and are positioned radially outward of the vortex finder (Fig. 5 #136). The limitation “provided at the cyclone chamber outlet end” is interpreted consistent to the specification where “provided at the cyclone chamber outlet end” is not exactly at the cyclone chamber outlet end but downstream of the chamber outlet end.  
Regarding claim 8, Conrad discloses the limitations of claim 6, and further discloses an outer wall positioned outwardly from the plurality of cyclone air inlets (Fig. 5 #252), wherein a flow region extends around the plurality of cyclone air inlets between an inner surface of the outer wall and the plurality of cyclone air inlets (Fig. 5 #264), wherein the flow region has a cross-sectional area in a plane transverse to the cyclone axis of rotation (See annotated Fig. 5; where the cross sectional-area is taken in a plane orthogonal to the page), but is silent on the cross-sectional area of the flow region being 1 to 1.5 the cross sectional area of the vortex finer in the plane that is transverse to the cyclone axis of rotation. 
The applicant has not disclosed that having the cyclone having a cross-sectional area of the flow region 1 to 1.5 times the cross-sectional area of the vortex finder in a plane that is transverse to the cyclone axis of rotation solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, and the cross-sectional are, which are known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making cross-sectional area too big will reduce the speed of the air flow, while making it too small will increase the speed but will concentrate the air flow to have more unwanted material per unit volume, making it harder to filter unwanted material. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 9, Conrad discloses the limitations of claim 8, but is silent on the cross-sectional area of the flow region being 1.1 to 1.2 the cross sectional area of the vortex finer in the plane that is transverse to the cyclone axis of rotation. The applicant has not disclosed that having the cyclone having a cross-sectional area of the flow region 1.1 to 1.2 times the cross-sectional area of the vortex finder in a plane that is transverse to the cyclone axis of rotation solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, and the cross-sectional are, which are known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making cross-sectional area too big will reduce the speed of the air flow, while making it too small will increase the speed but will concentrate the air flow to have more unwanted material per unit volume, making it harder to filter unwanted material. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Regarding claim 10, Conrad discloses a surface cleaning apparatus comprising: 
(a) an air flow path (Conrad Fig. 5 #148) extending from a dirty air inlet (Conrad; Fig.  #114) to a clean air outlet (Conrad; Fig #116) 
(b) a cyclone (Conrad; see annotated Fig. 5) positioned in the air flow path, the cyclone having an interior volume defining a cyclone chamber (Conrad; Fig. 5 #128), the cyclone comprising a cyclone chamber air inlet (Conrad; Fig. 5 #178), a cyclone chamber air outlet at a cyclone chamber outlet end (Conrad; Fig. 5 #180), a centrally positioned cyclone axis of rotation (Conrad; Fig. 5 #132), a cyclone chamber second end axially spaced from the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – second end) and a cyclone chamber sidewall extending between the cyclone chamber outlet end (Conrad; see annotated Fig. 5 – sidewall defined by the outermost surface area orthogonal to the square labeled cyclone) and the cyclone chamber second end (Conrad; see annotated Fig. 5 – second end) and, 
(c) a suction motor positioned in the air flow path upstream of the clean air outlet (Conrad; Fig. 5 #124) wherein, 
the cyclone chamber air outlet comprises a vortex finder that overlies an outlet conduit of the cyclone (Conrad, annotated Fig. 5; outlet conduit at cyclone chamber outlet end), the vortex finder comprises a metal screen which surrounds an interior volume and the cyclone axis of rotation extends through the interior volume (Conrad; Fig. 6 #194) whereby air passes through the metal screen to enter the interior volume prior to passing through the outlet conduit, but is silent on the metal screen having a radial thickness of 0.001 to 0.06 inches and where the cyclone has a diameter of 0.5 inches to 4 inches. 
The applicant has not disclosed that having the metal screen having a radial thickness of 0.001 to 0.025 inches and the cyclone having a diameter of 0.5 to 4 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen and the geometry of the cyclone, for the metal screen the opening length, opening spacing, thickness, etc. are known result-effective variables, for the cyclone the diameter is a known result effective variable, the variables in this case being the radial thickness of the metal screen and the diameter of the cyclone, and their ability to be an operable vortex finder and cyclone, respectively. One of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder and cyclone both operate, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. and an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making the diameter small will affect negatively the cyclone’s ability to separate dust from the airflow. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen and the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Conrad is silent on the metal screen having openings .0005-.06 inches in length. 
 	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As mentioned, Conrad is silent as to the dimensions of the screen openings. However, the dimensions of screen openings within a cyclonic separator are a known result-effective variable to the performance of cyclonic separators, as reflected in WO 02/28260 (page 12, lines 19-20. Accordingly, the screen opening dimensions claimed are considered to be an obvious optimization of the screen in Conrad.

Regarding claim 11, Conrad, discloses the limitations of claim 10, but is silent on the metal screen having a radial thickness of 0.003 to 0.015 inches. The applicant has not disclosed that having the metal screen having a radial thickness of 0.003 to 0.015 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known result-effective variables, the variables in this case being the radial thickness of the metal screen, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
The rejection detailed on page 14 of this action regarding the claimed screen opening length would apply to the length defined in claim 11.

Regarding claim 12, Conrad discloses the limitations of claim 10, and further discloses wherein the vortex finder comprises a component secured at only one axial end to the cyclone chamber outlet end (Fig. 6 #192 - end portion of the vortex finder attached to the chamber outlet), but is silent on the method of manufacture of the end component. 
With regard to the process by which the device is created, Examiner notes the limitation of “comprises a component that is separately manufactured” is a product-by-process limitation and that determination of patentability is based on the product itself, i.e. the patentability of a product does not depend on its method of production. MPEP 2131 I. In the instant case the product/apparatus disclosed by Conrad is the same as or makes the product claimed obvious, meeting thus the limitations of the claim. 
Regarding claim 13, Conrad, discloses the limitations of claim 12, but is silent on the metal screen having a radial thickness of 0.003 to 0.015 inches. The applicant has not disclosed that having the metal screen having a radial thickness of 0.003 to 0.015 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the metal screen, which includes opening length, opening spacing, thickness, etc., which are known result-effective variables, the variables in this case being the radial thickness of the metal screen, and its ability to be an operable vortex finder, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the vortex finder operates, and would have produced an expected outcome of the vortex finder being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. Making the thickness too big will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
The rejection detailed on page 14 of this action regarding the claimed screen opening length would apply to the length defined in claim 13.

Regarding claim 14, Conrad discloses the limitations in claim 10, and further discloses wherein the cyclone has a plurality of cyclone air inlets. (Fig. 5 #178 and Fig. 6 openings of #194, Fig. 6 #254 and Fig. 5 #264 upstream header connected downstream to the first stage cyclone outlet, pre-motor filter #136). The cyclone of Conrad has a plurality of air inlets in the cyclone in the first cyclone stage (Fig. 5 #178 and Fig. 6 - openings of #194) and in the second cyclone stage (Fig. 6 #254 housing inlet and #264 upstream header connected downstream to the first stage cyclone outlet #180, pre-motor filter #136). Regarding the pre-motor filter, Conrad discloses that the filter can be any suitable physical porous filter media, a person of ordinary skill in the art would recognize that the filter acts as an air inlet in the cyclone and the individual pores act as individual air inlets. The examiner is interpreting the “air inlets” consistent to the specification where the inlets allow air to pass through one stage or component to another, not necessarily at the start of a cyclone stage, for example the second stage cyclone air inlets are spaced apart from the outlet from the first stage, thus the second stage of the cyclone begins at a position just after exit of the first stage of the cyclone not at the inlet of the second stage of the cyclone. 
Regarding claim 15, Conrad discloses the limitations of claim 10, and further discloses wherein the plurality of cyclone air inlets are provided at the cyclone chamber outlet end and are positioned radially outward of the vortex finder (Fig. 5 #136). The limitation “provided at the cyclone chamber outlet end” is interpreted consistent to the specification where “provided at the cyclone chamber outlet end” is not exactly at the cyclone chamber outlet end but downstream of the chamber outlet end.  
Regarding claim 16, Conrad discloses the limitations of claim 10, and further discloses wherein the plurality of cyclone air inlets are spaced apart from an inner surface of the cyclone chamber sidewall (Fig. 5 #136 – pre-motor filter made of porous media). The pre-motor filter is made up of porous filter media, such as a sponge, wherein each pore is an inlet, the pores (inlets) are spaced apart from an inner surface of the cyclone chamber sidewall, wherein a flow region extends around the plurality of cyclone air inlets (Fig. 5 #264), wherein the flow region has a cross-sectional area in a plane transverse to the cyclone axis of rotation (See annotated Fig. 5; where the cross sectional-area is taken in a plane orthogonal to the page), but is silent on the cross-sectional area of the flow region being 1 to 1.5 the cross sectional area of the vortex finer in the plane that is transverse to the cyclone axis of rotation. The applicant has not disclosed that having the cyclone having a cross-sectional area of the flow region 1 to 1.5 times the cross-sectional area of the vortex finder in a plane that is transverse to the cyclone axis of rotation solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, and the cross-sectional are, which are known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making cross-sectional area too big will reduce the speed of the air flow, while making it too small will increase the speed but will concentrate the air flow to have more unwanted material per unit volume, making it harder to filter unwanted material. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 17, Conrad, discloses the limitations of claim 10, but is silent on the cyclone having a cyclone diameter of 0.5 inches to 2.5 inches. The applicant has not disclosed that having the cyclone having a radial thickness of 0.05 to 2.5 inches solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, which is known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making the small will affect negatively the cyclone’s ability to separate dust from the airflow. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 18, Conrad discloses the limitations of claim 17, and further discloses an outer wall positioned outwardly from the plurality of cyclone air inlets (Fig. 5 #252), wherein a flow region extends around the plurality of cyclone air inlets between an inner surface of the outer wall and the plurality of cyclone air inlets (Fig. 5 #264), wherein the flow region has a cross-sectional area in a plane transverse to the cyclone axis of rotation (See annotated Fig. 5; where the cross sectional-area is taken in a plane orthogonal to the page), but is silent on the cross-sectional area of the flow region being 1 to 1.5 the cross sectional area of the vortex finer in the plane that is transverse to the cyclone axis of rotation. 
The applicant has not disclosed that having the cyclone having a cross-sectional area of the flow region 1 to 1.5 times the cross-sectional area of the vortex finder in a plane that is transverse to the cyclone axis of rotation solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, and the cross-sectional are, which are known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making cross-sectional area too big will reduce the speed of the air flow, while making it too small will increase the speed but will concentrate the air flow to have more unwanted material per unit volume, making it harder to filter unwanted material. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. 
Regarding claim 19, Conrad discloses the limitations of claim 17, but is silent on the cross-sectional area of the flow region being 1.1 to 1.2 the cross sectional area of the vortex finer in the plane that is transverse to the cyclone axis of rotation. The applicant has not disclosed that having the cyclone having a cross-sectional area of the flow region 1.1 to 1.2 times the cross-sectional area of the vortex finder in a plane that is transverse to the cyclone axis of rotation solves any stated problem or is for any particular purpose. Furthermore, per MPEP 2144.05(II)(B), it is held that result effective variables to be held obvious over the prior art, where in the instant case, to optimize the geometry of the cyclone, which includes the diameter, and the cross-sectional are, which are known to be a result-effective variable, the variables in this case being the diameter of the cyclone, and its ability to be an operable cyclone, one of ordinary skill in the art would be motivated to experiment and find an optimum range with which the cyclone operates, and would have produced an expected outcome of the cyclone being able to pass sufficient air flow through the cyclone while filtering hair, dust, etc. into the dirt collection chamber. Making cross-sectional area too big will reduce the speed of the air flow, while making it too small will increase the speed but will concentrate the air flow to have more unwanted material per unit volume, making it harder to filter unwanted material. Thus, the cyclone must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material.
Response to Argument
The affidavit under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 1-19 based upon Wayne Conrad’s statements.
Wayne Conrad asserts that air flow dynamics within a cyclone are difficult to predict and that one skilled in the art would have no basis to think that a change in thickness of the metal screen would have any effect on the performance of the cyclone in a surface cleaning apparatus.
However, just having a basic understanding how solid particle filters work one understands that making the thickness too large will disrupt the airflow in the cyclone and its ability to separate dust particles, while making the thickness too small would likely cause the metal screen to be fragile and fail over repeated usage. Thus, the metal screen must have a proper geometry that allows air flow to pass through the cyclone while filtering out unwanted material. Since applicant has not offered any reasonable explanation as to why one skilled in the art would not recognize screen thickness as a result-effective variable, the declaration is not persuasive.
Regarding the objection to the drawing and the rejection under 35 U.S.C. 112(a), applicant’s arguments proved persuasive and the rejections withdrawn. 
In regards to the prior art rejection in view of Conrad, applicant’s arguments have been addressed in the affidavit response on page 22. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/Primary Examiner, Art Unit 3723